                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CHASOM BROWN, et al.,                                Case No. 20-cv-03664-LHK (SVK)
                                   8                    Plaintiffs,
                                                                                             ORDER ON ADMINISTRATIVE
                                   9               v.                                        MOTION TO FILE UNDER SEAL
                                  10    GOOGLE LLC,                                          Re: Dkt. No. 154
                                  11                    Defendant.

                                  12          Now before the Court is Google’s Administrative Motions to File Documents Under Seal
Northern District of California
 United States District Court




                                  13   (Dkt. 154) seeking to seal portions of the Parties’ May 6, 2021 Joint Discovery Submission (Dkt.

                                  14   155    ).

                                  15          Courts recognize a “general right to inspect and copy public records and documents,

                                  16   including judicial records and documents.” Kamakana v. City & Cnty. Of Honolulu, 447 F.3d

                                  17   1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Communs., Inc., 435 U.S. 589, 597 & n.7

                                  18   (1978)). A request to seal court records therefore starts with a “strong presumption in favor of

                                  19   access.” Kamakana, 447 F.3d at 1178 (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d

                                  20   1122, 1135 (9th Cir. 2003)). The standard for overcoming the presumption of public access to

                                  21   court records depends on the purpose for which the records are filed with the court. A party
                                       seeking to seal court records relating to motions that are “more than tangentially related to the
                                  22
                                       underlying cause of action” must demonstrate “compelling reasons” that support secrecy. Ctr. For
                                  23
                                       Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016). For records attached to
                                  24
                                       motions that re “not related, or only tangentially related, to the merits of the case,” the lower
                                  25
                                       “good cause” standard of Rule 26(c) applies. Id.; see also Kamakana, 447 F.3d at 1179. A party
                                  26
                                       moving to seal court records must also comply with the procedures established by Civil Local
                                  27
                                       Rule 79-5.
                                  28
                                   1          Here, the “good cause” standard applies because the information the parties seek to seal

                                   2   was submitted to the Court in connection with a discovery-related motion, rather than a motion

                                   3   that concerns the merits of the case. The Court may reach different conclusions regarding sealing

                                   4   these documents under different standards or in a different context. Having considered the

                                   5   motions to seal, supporting declarations, and the pleadings on file, and good cause appearing, the

                                   6   Court ORDERS as follows:

                                   7

                                   8                                              Court’s Ruling
                                                  Document Sought to be            on Motion to          Reason(s) for Court’s Ruling
                                   9                    Sealed                         Seal
                                                                                 GRANTED as to        Narrowly tailored to protect highly
                                  10          Joint Submission                   redacted portions    confidential and proprietary
                                                                                 at 2, 3 (Dispute     information regarding highly sensitive
                                  11                                             P3)                  features of Google’s internal systems
                                                                                                      and operations, including details
                                  12
Northern District of California




                                                                                                      related to the cookies Google uses
 United States District Court




                                  13                                                                  internally and their proprietary
                                                                                                      functions, that Google maintains as
                                  14                                                                  confidential in the ordinary course of
                                                                                                      its business and is not generally
                                  15                                                                  known to the public or Google’s
                                                                                                      competitors.
                                  16
                                              SO ORDERED.
                                  17
                                       Dated: May 10, 2021
                                  18
                                  19

                                  20                                                                 SUSAN VAN KEULEN
                                                                                                     United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
